DETAILED ACTION
Applicant’s amendment and arguments filed March 25, 2022 is acknowledged.
Claims 1, 7, 15, 21, 25, and 27 have been amended.  
Claims 2, 3, 9-14, 19, and 20 are cancelled as previously indicated.
Claims 1, 4-8, 15-18, and 21-30 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on March 25, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, 17, 18, 21, 23, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2020/0367246 A1), and further in view of KIM et al. (hereinafter Kim1) (U.S. Patent Application Publication # 2020/0092874 A1).
Regarding claims 1 and 21, Baldemair teaches and discloses a wireless device and method comprising: receiving, by a wireless device (UE, figure 3), one or more messages (DCI/UL grants) comprising configuration parameters (control/format information) of a plurality of logical channels being mapped to a plurality of transmission time interval (TTI) duration ([0014]; “…A control information format may generally indicate a format of the control information, and/or corresponding signaling. A format may generally indicate and/or define one or more parameters for transmission, and/or for preparing the transmission…The format may indicate and/or define how the control information…are mapped to resources for transmission, e.g. by puncturing or rate-matching, in particular in the context of multiplexing the control information transmission with other transmission, e.g. data transmission…”; [0015]; [0058]; [0061]; teaches the UE receives a DCI or UL grant which include control information format information of one or more channels, such as uplink shared channel); 
a first TTI duration for a multiplexing process ([0023]; [0025]; [0045]; teaches the parameters related to size of transmission and time duration of the transmission; [0096]);
determining uplink data from one or more logical channels, of the plurality of logical channels, for transmission in a transport block ([0014]; [0049]; [0065]; [0069]; teaches determining and multiplexing uplink data for transmission in transport block);
selecting rate matching or puncturing as the multiplexing process (puncturing or rate matching) for multiplexing uplink control information with the transport block ([0014]; [0015]; [0049]; [0058]; teaches the UE selects either puncturing or rate-matching for transmitting UCI via an uplink channel); wherein the selecting is based on the configuration parameters ([0015]; [0049]; [0058]; teaches transmitting data in the transport block and selecting to puncture or rate-match based on the received control information format information) and a size of the transport block ([0073]; “…the format may indicate puncturing for small transport blocks and rate matching for large transport blocks…”; teaches the selection and utilization of rate matching or puncturing is dependent on the size of the transport block); 
multiplexing, in an uplink channel and employing the multiplexing process, the uplink control information with the transport block comprising the data; and transmitting the transport block and the uplink control information via the uplink channel ([0017]; [0025]; [0030]; [0049]; [0056]; transport block; [0058]; teaches multiplexing the UCI employing either puncturing or rate-matching and transmitting the data and control/format information on the uplink channel; [0073]; [0155]). 
However, Baldemair may not explicitly disclose one or more radio resource control messages comprising configuration parameters of one or more logical channels; and the transport block comprising the uplink data of the one or more logical channels (although Baldemair does teach and suggest transmitting the UCI in a transport block).
Nonetheless, in the same field of endeavor, Loehr teaches and suggests one or more radio resource control messages comprising configuration parameters of one or more logical channels ([0073]; [0078]; [0079]; teaches the RRC comprises the parameters for logical channels); and the transport block comprising the uplink data of the one or more logical channels ([0092]; [0097]; teaches a TB contains data of a logical channel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RRC comprises the parameters for logical channels and TB contains data of a logical channel as taught by Loehr with the method of multiplexing UCI in TBs as disclosed by Baldemair for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.
However, Baldemair, as modified by Loehr, may not explicitly disclose wherein the one or more logical channels are mapped to a TTI duration of the plurality of TTI durations; wherein the selecting is based on the TTI duration of the one or more logical channels being equal to the first TTI duration (although Baldemair does teach and suggest selecting to puncture or rate-match based on the received control information format information; [0049]; [0058]).
Nonetheless, in the same field of endeavor, Kim1 teaches and suggests wherein the one or more logical channels (PUCCH/PUSCH) are mapped to a TTI duration of the plurality of TTI durations (first time length of the TTI); wherein the selecting is based on the TTI duration of the one or more logical channels being equal to the first TTI duration ([0010]; “…the TTI having the first time length during the second time interval. In this case, the signal transmission may include performing either puncturing or rate-matching on each of the one or more symbols indicated by the received information within the structure determined based on the TTI having the first time length…”; [0209]; teaches determining whether to perform puncturing or rate matching based on each of the one or more symbols indicated by the received information within the structure determined based on the TTI having the first time length).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to perform puncturing or rate matching based on each of the one or more symbols indicated by the received information within the structure determined based on the TTI having the first time length as taught by Kim1 with the method of multiplexing UCI via rate matching or puncturing as disclosed by Baldemair, as modified by Loehr, for the purpose of transmitting uplink signals using the same resource which different TTIs are applied, as suggested by Kim1.

Regarding claims 5 and 23, Baldemair, as modified by Loehr and Kim1, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels indicate one or more priorities.
Nonetheless, Loehr further teaches and suggests wherein the configuration parameters of the one or more logical channels indicate one or more priorities (abstract; [0006]; [0055]; teaches using parameter of logical channels such as priority). 

Regarding claims 7 and 25, Baldemair, as modified by Loehr and Kim1, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback).

Regarding claims 8 and 26, Baldemair, as modified by Loehr and Kim1, further teaches and discloses receiving a downlink control information indicating transmission parameters of the transport block ([0061]; [0073]; teaches receiving a DCI/UL grant with transport block parameters). 

Regarding claims 17 and 29, Baldemair, as modified by Loehr and Kim1, further teaches and discloses wherein: the downlink control information indicates a numerology of the uplink channel; and the configuration parameters of the one or more logical channels indicate that data of the one or more logical channels can be transmitted via a transmission duration corresponding to the numerology ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Regarding claims 18 and 30, Baldemair, as modified by Loehr and Kim1, further teaches and discloses wherein: the downlink control information indicates a time domain resource assignment; and a transmission time of the transport block is based on the time domain resource assignment and a numerology of the uplink channel ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Claims 4, 6, 15, 16, 22, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2020/0367246 A1) and KIM et al. (hereinafter Kim1) (U.S. Patent Application Publication # 2020/0092874 A1), and further in view of Kim et al. (hereinafter Kim2) (U.S. Patent Application Publication # 2019/0356446 A1).
Regarding claims 4 and 22, Baldemair, as modified by Loehr and Kim1, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers. 
Nonetheless, in the same field of endeavor, Kim2 teaches and discloses wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers ([0346]; teaches using parameter such as logical channel identification, LCID).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using parameter such as logical channel identification, LCID, as taught by Kim2 with the method as disclosed by Baldemair, as modified by Loehr and Kim1, for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claims 6 and 24, Baldemair, as modified by Loehr and Kim1, discloses the claimed invention, but may not expressly disclose wherein the one or more logical channels correspond to one or more service types. 
Nonetheless, in the same field of endeavor, Kim2 teaches and discloses wherein the one or more logical channels correspond to one or more service types ([0026]; teaches corresponding to service type).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate corresponding to service type as taught by Kim2 with the method as disclosed by Baldemair, as modified by Loehr and Kim1, for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claims 15 and 27, Baldemair, as modified by Loehr, Kim1, and Kim2, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback). 

Regarding claims 16 and 28, Baldemair, as modified by Loehr, Kim1, and Kim2, discloses the claimed invention, but may not expressly disclose wherein the one or more service types comprise ultra-reliable low-latency communications. 
Nonetheless, Kim further teaches and discloses wherein the one or more service types comprise ultra-reliable low-latency communications ([0027]; [0164]; [0165]; teaches service type such as URLLC).

Response to Arguments
Applicant's arguments with respect to claims 1, 4-8, 15-18, and 21-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 29, 2022